Citation Nr: 1524864	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-44 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claims for entitlement to service connection for tinnitus and bilateral hearing loss.  Jurisdiction subsequently transferred to the RO in Denver, Colorado.

A hearing was held on April 16, 2012, in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in January 2013.  That development was completed, and the case was returned to the Board for appellate review.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has tinnitus of the left ear that arose during active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus, left ear, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue adjudicated herein, the Board concludes that this duty does not preclude the Board from adjudicating the appeal of the claim for service connection for tinnitus, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are among the "chronic diseases" enumerated under section 3.309(a).  See Fountain v. McDonald, -- Vet App. --,  No. 13-0540, 2015 WL 510609 (February 9, 2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Tinnitus

The Veteran contends that he has tinnitus that began during his period of active military service.  At the April 2012 Board hearing, the Veteran testified under oath that he served in the military as a diesel mechanic and track recovery specialist, that he was exposed to daily excessive noise from diesel and gas engines, generators, and hydraulic apparatuses used to recover vehicles, and he currently experiences ringing in his left ear which first arose during service and which has continued since.  The Veteran's DD Form 214 documents the a military occupational specialty (MOS) of self-propelled field artillery system mechanic, which is consistent with his assertions regarding excessive noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the MOS of artillery mechanic, so such exposure is conceded.  

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone are considered competent evidence of subjectively-experienced tinnitus both during military service and in the present.  There is also no contradictory evidence of record which would lead the Board to question the Veteran's credibility.
 
The Board recognizes that VA examiners in January 2008 and March 2013 opined that the Veteran's tinnitus was less likely as not related to military service, because the service treatment records are silent for complaints of tinnitus and audiograms from the beginning and end of service do not demonstrate a significant threshold shift.  As an initial matter, a lack of recorded complaints of tinnitus in the service treatment records is not dispositive evidence that the Veteran did not in fact experience tinnitus during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  Additionally, while the examiners' statements regarding a lack of significant threshold shift during service are relevant to the claim, as explained by the March 2013 VA examiner, the Board notes that neither VA examination report documents the Veteran's report of the onset date of tinnitus.  As this is highly probative evidence which does not appear to have been considered by the examiners, the probative value of their opinions is significantly lessened.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case). 

Given the Veteran's competent and credible statements that he first experienced tinnitus during service, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's tinnitus arose during service, so as to allow the resolution of all reasonable doubt in favor of the Veteran.  The Veteran's current tinnitus can thus be linked to his in-service tinnitus via his sworn testimony at the April 2012 Board hearing that he has experienced constant tinnitus, "just in the left ear," since service.  The Veteran has consistently reported experiencing tinnitus in the left ear, and specifically testified at the hearing that he did not experience tinnitus in the right ear. 

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus of the left ear is warranted on a presumptive basis as a chronic disease which manifested to a compensable degree during or within one year following service.  See 38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for tinnitus is granted.


REMAND

Reasons for remand:  To provide the Veteran with a supplemental medical opinion and ensure compliance with prior Board remand directives.

In January 2013, the Board remanded the case to provide the Veteran with an additional VA examination and medical opinion with regard to his hearing loss and tinnitus.  In accordance with the Board's remand directives, the January 2013 VA examiner conducted appropriate testing which demonstrated that the Veteran had hearing loss in each ear at thresholds which meet the definition of a hearing loss "disability" for VA service connection purposes.  See 38 C.F.R. § 3.385.  The examiner also provided an opinion, as requested by the remand, regarding whether the Veteran's current hearing loss was at least as likely as not caused by the his in-service noise exposure.  He reasoned that because "the Veteran did not have a significant threshold shift beyond normal variability while in service," a preponderance of scientific evidence shows that delayed onset hearing loss does not exist, and there is insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued,  the Veteran's current hearing loss was less likely as not caused by or a result of noise exposure while in service.

While the opinion sufficiently addressed why the lack of a significant shift in hearing thresholds during service would lead to a conclusion that current hearing loss is less likely as not related to noise exposure during service, citing to relevant medical literature, it did not address a number of specific inquiries set forth in the remand.  The Board's remand directed that the examiner address the cause of the hearing loss, including whether the hearing loss was at least as likely as not caused by in-service noise exposure; the examiner limited his opinion to the latter inquiry and did not discuss any other more-likely cause(s).  Additionally, although the examiner concluded that the Veteran "clearly did not have a significant threshold shift beyond normal variability," the basis of this conclusion was not stated (i.e. what threshold shift would be considered to be within "normal variability").  The remand further instructed that the examination report should discuss November 2007 and April 2012 private physician's notes indicating a possible relationship between his current hearing loss and service, and also directed that the examination report should include responses to the following inquiries:

* What is the significance of the slight shift in the Veteran's pure tone threshold readings during his service, and can such a shift be indicative of an in-service incurrence of sensorineural hearing loss due to noise exposure?  If not, why not?
* What is the significance of the slight shift downward of pure tone threshold readings at 500 Hz, but the slight shift upward at 3000 Hz, when comparing the 1988 entrance examination report and the 1991 reference audiogram shortly prior to the Veteran's discharge from service?
* How does hearing loss resulting from noise exposure or acoustic trauma generally present or develop in most cases, and how can that be distinguished from hearing loss that develops from other causes?

The January 2013 examination report did not include a response to these inquiries.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the Veteran should be provided with a supplemental medical opinion regarding the etiology of his bilateral hearing loss which includes responses to the specific questions presented.

Finally, the Board also notes that the service treatment records include a May 1988 entrance audiogram demonstrating pure tone thresholds of 35 decibels at 500 Hz and 40 decibels at 6000 Hz for the left ear which iindicate some degree or hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (describing "normal" hearing as that from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss).  Therefore hearing loss for the left ear was noted on the entrance examination, and the presumption of sound condition as to the left ear does not apply.  See 38 U.S.C.A. § 1111, 1132.  The relevant questions to determine whether service connection is warranted, therefore, are whether the Veteran's left ear hearing loss increased during service and whether it was aggravated by service.  See 38 U.S.C.A. § 1110, 1131, 1153.  On remand, such an opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a suitably qualified VA medical professional ("reviewer") for a supplemental medical opinion regarding the etiology of the Veteran's current bilateral hearing loss disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Based on a review of both the lay and medical evidence of record, the reviewer should provide an opinion as to the following:

a.  Left Ear

i.  Is it at least as likely as not (50 percent probability or greater) that the audiometric findings for the left ear from the May 1988 entrance examination and April 1991 reference audiogram (shortly before separation from service) demonstrate a decrease in hearing acuity during service?




Hertz




500
1000
2000
3000
4000
 6000
5/88
35
10
10
15
20
40
4/91
30
10
10
20
20
50

ii.  If a decrease in hearing acuity during service is found, provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the exposure to acoustic trauma in service, any resultant increase in hearing loss was due to the natural progress of the disease.

iii.  If a decrease in hearing acuity during service is not found, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was aggravated by his in-service noise exposure.

In responding to this question, the reviewer must note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.	

b.  Right Ear

i.  Is it at least as likely as not that the Veteran's current right ear hearing loss was caused by or is otherwise etiologically related to his conceded in-service noise exposure?

In reaching a conclusion, the examiner should comment on the significance of any shift in pure tone thresholds for the right ear (up or down) during service, as shown by the May 1988 entrance audiogram and April 1991 reference audiogram.  




Hertz




500
1000
2000
3000
4000
 6000
5/88
20
5
10
20
5
20
4/91
10
0
10
25
10
25

In responding to the aforementioned questions, the examiner should specifically indicate what quantity of a threshold shift (e.g. 5dB, 10db, 15 dB, etc...) is considered significant vs. that which can be due to normal variability.  

If the examiner concludes that the Veteran's current right ear hearing loss was not caused by his in-service noise exposure and/or that the left ear hearing loss did not result from aggravation in service, the examiner should discuss what he finds more likely to be the cause of the Veteran's current hearing loss, and further explain the reasoning for this conclusion.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issue of entitlement to service connection for bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


